Citation Nr: 0818761	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-12 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral 
hearing loss, evaluated as 0 percent disabling prior to 
September 19, 2007, and 10 percent disabling thereafter.

2.  Entitlement to a higher rating for a herniorrhaphy scar 
from a left inguinal hernia, evaluated as 0 percent disabling 
prior to June 9, 2006, and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran elected to have a travel Board hearing in his 
March 2006 Form 9.  He withdrew the request in January 2008.  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss 
was manifested by Level II hearing acuity in both the left 
and right ear in the June 2005 VA examination.

2.  The veteran's service-connected bilateral hearing loss 
was manifested by Level IV hearing acuity in the left ear and 
Level I in the right ear in a December 2005 audiogram 
evaluation.

2.  The veteran's service-connected bilateral hearing loss is 
manifested by Level VII hearing acuity in the left ear and 
Level II in the veteran's right ear as of September 19, 2007.

3.  The competent medical evidence for the service-connected 
left inguinal hernia with herniorrhaphy indicates no 
recurrent left inguinal hernia and reveals a level scar with 
no tenderness, disfigurement, ulceration, edema, instability, 
keloid formation, hyperpigmentation, hypopigmentation, 
abnormal texture, or limitation of motion due to the scar 
prior to June 9, 2006.

4.  The competent medical evidence as of June 9, 2006 for the 
service-connected left inguinal hernia with herniorrhaphy 
scar reveals no left inguinal hernia or visible scar; 
however, there was pain at the location of the hernia 
surgery.

CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for service-connected bilateral hearing loss prior to 
September 19, 2007 has not been met or approximated.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2007).

2.  The schedular criteria for an initial rating higher than 
10 percent for service-connected bilateral hearing loss as of 
September 19, 2007 has not been met or approximated.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2007).

3. The schedular criteria for a compensable rating for 
service-connected left inguinal hernia with herniorrhaphy 
scar prior to June 9, 2006 has not been met or approximated.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.7, 4.114, 
Diagnostic Code 7338, 4.118, Diagnostic Codes 7801-7805 
(2007).

4.  The schedular criteria for a rating higher than 10 
percent for service-connected left inguinal hernia with 
herniorrhaphy scar as of June 9, 2006 has not been met or 
approximated.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 
4.7, 4.114, Diagnostic Code 7338, 4.118, Diagnostic Codes 
7801-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 200

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA letters dated in December 2005 and October 2007 
informed the appellant of what evidence was required to 
substantiate his claim for service connection for bilateral 
hearing loss and his claim for increased rating for service-
connected left inguinal hernia scar.  These letters also 
informed him of his and VA's respective duties for obtaining 
evidence.  The VCAA letters requested the veteran to provide 
any evidence in his possession and he was informed that it 
was ultimately his responsibility to ensure that VA received 
any evidence not in the possession of the Federal government.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).  Vazquez-Flores at 43-44. 

In this case, the veteran was provided some of the pertinent 
information in the October 2007 VCAA notice.  The veteran was 
informed of the necessity of providing on his own or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment.  The veteran was also 
informed of pertinent medical and lay evidence that the 
veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  The 
letter informed the veteran of the disability rating and the 
effective date.  However, this portion of the duty to notify 
was satisfied subsequent to the initial AOJ decision.  The 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of the 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in November 2007 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SSOC, is 
sufficient to cure a timing defect).  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

The October 2007 letter did not refer to specific diagnostic 
codes or applicable criteria necessary to warrant an 
increased rating that is not be evident from demonstrating a 
noticeable worsening, or increase in severity of the 
disability and the effect of that worsening has on his 
employment and daily life.  However, the veteran was provided 
notice of applicable rating criteria involving specific 
measurements or testing results in the March 2006 statement 
of the case.  Therefore, the VCAA letter omitting the 
requirements for a higher rating under the specified 
diagnostic codes was a non-prejudicial error.

In addition, the October 2007 letter did not specifically 
inform the veteran that he must provide evidence 
demonstrating the effect of the worsening of his service-
connected disability has on his daily life. However, this 
letter advised him that he may submit statements from persons 
who have witnessed how his disability symptoms affect him. 
The Board finds that the veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service- connected disability on his daily 
life, as opposed to his employment, from this statement.  In 
light of such circumstances, the Board therefore finds that 
any VCAA notice error is deemed non-prejudicial to the 
veteran, and that the Board may proceed with its decision. 
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (VA 
may demonstrate that any VCAA notice error did not affect the 
essential fairness of the adjudication if a reasonable person 
could be expected to understand from the notice what was 
needed).

With regard to the duty to assist, the claims file contains 
service treatment records, private treatment records, VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
available evidence not already of record.  The veteran sent a 
supplemental statement of the case response form in June 2006 
and indicated that he had no other information or evidence to 
give VA to substantiate his claim and to decide his claim as 
soon as possible.  There is no indication in the file that 
there are additional relevant records that have not yet been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim. 

II.  Merits of the Claims for Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet.App. 505 (2007).

Hearing Loss

The veteran filed a claim of entitlement to service 
connection for hearing loss in April 2005.  The RO granted 
service connection for hearing loss with a rating of 0 
percent disabling in an August 2005 rating decision.  The 
veteran appealed the rating evaluation contending that his 
hearing was worse and required a higher rating.  The RO 
increased the rating evaluation to 10 percent as of September 
19, 2007.

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity.  Hearing 
impairment is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels (which in turn, are measured by puretone 
audiometric tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second).  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992) (defective hearing is rated on the basis 
of a mere mechanical application of the rating criteria).  
The provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I to XI.  Tables VI and VII as set forth 
in section 4.85(h) are used to calculate the rating to be 
assigned.  In instances where, because of language 
difficulties, the Chief of Audiology Clinic certifies that 
the use of both puretone averages and speech discrimination 
scores is inappropriate, Table VIa is to be used to assign a 
rating based on puretone averages.  38 C.F.R. § 4.85(h).

In guidance for cases involving exceptional patterns of 
hearing impairment, the schedular criteria stipulates that, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numberal designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is evaluated separately.  38 C.F.R. § 4.85(a).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  The 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b).

During the pendency of this appeal, the RO increased the 
disability rating assigned to the veteran's disability from 0 
percent to 10 percent under Diagnostic Code 6100, effective 
September 19, 2007.  The Board will therefore consider 
whether the veteran is entitled to a higher disability rating 
under both stages of this appeal.  Additionally, the Board 
has considered whether additional staging is appropriate.  
See Hart v. Mansfield, 21 Vet.App. 505 (2007).   For reasons 
discussed in more detail below, the Board finds that the 
stages created by the RO are appropriate in light of the 
competent medical evidence of record and that there is no 
competent evidence that the veteran's service-connected 
disability underwent additional increases in severity during 
this appeal sufficient to warrant a higher evaluation (e.g., 
separate staged rating).

Prior to September 19, 2007

The veteran underwent a VA audiology examination in June 
2005.  The examiner conducted the audiological examination 
under both the air condition study and the bone conduction 
study.  The Board will use the results from the air 
conduction study as the examiner stated in the report that 
the air conduction study is a better reflection of the 
veteran's hearing loss than the bone conduction study.  The 
VA examination showed the veteran had 88 percent speech 
recognition in his right ear.  The veteran exhibited puretone 
thresholds in the right ear of 30 decibels (dB) at 1000 Hertz 
(Hz), 20 dB at 2000 Hz, 65 dB at 3000 Hz and 65 dB at 4000 
Hz.  The average decibel loss for the right ear was 45 dB.  
The VA examination showed the veteran had 84 percent speech 
recognition in his left ear.  The veteran exhibited puretone 
thresholds in the left ear of 30 dB at 1000 Hz, 35 dB at 2000 
Hz, 70 dB at 3000 Hz and 70 dB at 4000 Hz.  The average 
decibel loss for the left ear was 51 dB.  

The Board notes that the veteran did not meet the exception 
requirements for hearing impairment under 38 C.F.R. § 4.86(a) 
or (b).  Therefore, the numerical hearing impairment will be 
determined only by Table VI.  The veteran's hearing acuity 
was Level II in both the right and left ear.  Diagnostic Code 
6100, Table VII provides a 0 percent disability rating for 
the hearing impairment demonstrated by the veteran at the 
June 2005 VA examination.

The medical evidence reveals that the veteran underwent 
another audiology evaluation in December 2005.  The 
evaluation showed the veteran had 92 percent speech 
recognition in his right ear.  The veteran exhibited puretone 
thresholds in the right ear of 20 decibels (dB) at 1000 Hertz 
(Hz), 05 dB at 2000 Hz, 60 dB at 3000 Hz and 60 dB at 4000 
Hz.  The average decibel loss for the right ear was 36 dB.  
The evaluation showed the veteran had 80 percent speech 
recognition in his left ear.  The veteran exhibited puretone 
thresholds in the left ear of 25 dB at 1000 Hz, 40 dB at 2000 
Hz, 70 dB at 3000 Hz and 75 dB at 4000 Hz.  The average 
decibel loss for the left ear was 52 dB.  

The audiogram results reveal that the veteran did not meet 
the exception requirements for hearing impairment under 38 
C.F.R. § 4.86.  Therefore, the numerical hearing impairment 
will be determined only by Table VI.  The veteran's right ear 
hearing acuity was Level I and the veteran's left ear hearing 
acuity was Level IV.  Diagnostic Code 6100, Table VII 
provides a 0 percent disability rating for the hearing 
impairment demonstrated by the veteran at the December 2005 
audiological evaluation.

Based on the foregoing, the Board finds that the veteran's 
bilateral hearing loss more closely approximates the criteria 
for an assignment of 0 percent ration prior to September 19, 
2007.  Entitlement to an increased rating on a schedular 
basis is not warranted.  

As of September 19, 2007

The veteran underwent a VA audiology examination in September 
2007.  The VA examination showed the veteran had 88 percent 
speech recognition in his right ear.  The veteran exhibited 
puretone thresholds in the right ear of 25 dB at 1000 Hz, 15 
dB at 2000 Hz, 60 dB at 3000 Hz and 65 dB at 4000 Hz.  The 
average decibel loss for the right ear was 41 dB.  The VA 
examination showed the veteran had 48 percent speech 
recognition in his left ear.  The veteran exhibited puretone 
thresholds in the left ear of 35 dB at 1000 Hz, 40 dB at 2000 
Hz, 65 dB at 3000 Hz and 70 dB at 4000 Hz.  The average 
decibel loss for the left ear was 53 dB.  

The Board notes that the veteran did not meet the exception 
requirements for hearing impairment under 38 C.F.R. § 4.86.  
Therefore, the numerical hearing impairment will be 
determined only by Table VI.  The veteran's right ear hearing 
acuity was Level II and the veteran's left ear hearing acuity 
was Level VIII.  Diagnostic Code 6100, Table VII provides a 
10 percent disability rating for the hearing impairment 
demonstrated by the veteran at the September 2007 VA 
examination.

Therefore, the Board finds that the veteran's bilateral 
hearing loss more closely approximates the criteria for the 
currently assigned 10 percent rating as of September 19, 
2007.  Entitlement to an increased rating on a schedular 
basis is not warranted.  

The Board notes that in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
requires a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

In this case, the veteran is employed as a painter.  The 
medical evidence shows the veteran's service-connected 
bilateral hearing loss has not independently caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating such a disability.  
The schedular rating criteria for rating bilateral hearing 
loss contemplate the veteran's reported symptomatology.  
Under these circumstances, and in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

In conclusion, the Board notes that the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, the Board 
finds that the preponderance of the evidence is against the 
claim and an assignment of an increased disability rating for 
bilateral hearing loss is not warranted.  38 C.F.R. § 3.102.

Herniorrhaphy Scar, Left Inguinal Hernia

The veteran filed a claim for an increased rating of his 
service-connected left inguinal hernia in April 2005.  The RO 
denied his claim. The veteran appealed this decision.  The RO 
increased the evaluation of the claim to 10 percent disabling 
effective June 9, 2006 in an October 2007 decision.

The veteran is rated under Diagnostic Code 7338.  Under that 
code, a 10 percent rating is warranted for a recurrent 
postoperative hernia that is readily reducible and well 
supported by a truss or belt.  A 30 percent rating is 
warranted for a small recurrent postoperative hernia, or an 
un-operated irremediable hernia, that is not well supported 
by truss, or is not readily reducible.  A 60 percent rating 
is warranted for a large, postoperative, recurrent hernia 
that is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  38 C.F.R. § 
4.114, Code 7338.  

In addition, the veteran may also receive an additional 
rating for painful scar from the left inguinal hernia.  
Diagnostic Code 7801 deals with scars, other than head, face 
or neck that are deep or cause limitation of motion in an 
area(s) exceeding 6 square inches (39 square cm) warrant a 10 
percent disability rating and a 20 percent rating is 
warranted for area(s) exceeding 12 square inches (77 square 
cm).  A deep scar is one associated with underlying soft 
tissue damage. See 38 C.F.R. § 4.118, Diagnostic Codes 7801.  
Diagnostic Code 7802 provides that scars, other than the 
head, face, or neck, that are superficial, that do not cause 
limited motion, and that cover an area or areas of 144 square 
inches (929 square cm) or greater warrant a 10 percent 
disability rating.   Diagnostic Code 7803 provides that 
superficial, unstable scars warrant a 10 percent evaluation.  
An unstable scar is defined as one where, for any reason, 
there is frequent loss of skin over the scar.  A superficial 
scar is not one associated with underlying soft tissue 
damage.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803.  
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent disability 
rating.  Diagnostic Code 7805 states that other scars should 
be rated on limitation of function of affected part.  

During the pendency of this appeal, the RO increased the 
disability rating assigned to the veteran's disability from 0 
percent to 10 percent effective June 9, 2006.  The Board will 
therefore consider whether the veteran is entitled to a 
higher disability rating under both stages of this appeal.  
Additionally, the Board has considered whether additional 
staging is appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).   For reasons discussed in more detail below, the 
Board finds that the stages created by the RO are appropriate 
in light of the competent medical evidence of record and that 
there is no competent evidence that the veteran's service-
connected disability underwent additional increases in 
severity during this appeal sufficient to warrant a higher 
evaluation (e.g., separate staged rating).

Prior to June 9, 2006

A June 2005 private treatment examination noted that the 
veteran's abdomen was normal and absent any inguinal hernia.  
The physician documented a ventral hernia 6 centimeters by 2 
centimeters, reducible in the midline with diastasis, recti 
muscle, and supraumbilical.  There was no abnormal fascia.  
The physician noted that there was no evidence of a truss, 
belt or femoral hernia.  Thus, the veteran does not meet the 
requirements for a higher rating for inguinal hernia under 
Diagnostic Code 7338 as the evidence does not show that the 
veteran has a postoperative inguinal hernia that is 
recurrent, readily reducible or well supported by a truss or 
belt.  

Furthermore, there is no evidence that the veteran meets the 
requirements for an increased rating based on the veteran's 
left inguinal scar.   The June 2005 private physician noted 
that a left inguinal scar was barely visible at 5 centimeters 
by .25 centimeters.  The physician determined that the scar 
was level with no tenderness, disfigurement, ulceration, 
edema, instability, keloid formation, hyperpigmentation, 
hypopigmentation, abnormal texture, or limitation of motion 
due to the scar.  The physician noted that the veteran 
complained of pain in the herniorrhaphy scar, however, 
objectively the scar is barely visible and uncomplicated.  
Therefore, the veteran does not meet the requirements for a 
compensable rating for a left inguinal scar under Diagnostic 
Codes 7801 to 7805.  

As of June 9, 2006

The medical evidence shows that the veteran received a hernia 
truss in January 2006.  In June 2006, the veteran sought 
treatment for left inguinal pain.  The nurse practitioner 
noted bulging in the left groin and stated that it was 
questionable whether the veteran had a left inguinal hernia.  
She referred him to an abdominal ultrasound to rule out an 
inguinal hernia.  The medical evidence shows that imaging of 
the left inguinal region revealed no distinct bulge 
containing inguinal hernia.  

At the September 2007 VA examination the veteran complained 
of pain at the location of his hernia surgery and that the 
pain becomes worse when he bends or squats.  The veteran 
stated that his physician prescribed him to wear a belt, 
which has alleviated some of the pain.  The examination 
showed the veteran had tenderness to palpitation in his left 
lower quadrant of the abdomen and in the left inguinal area.  
The physician noted that there was no bulge present in the 
left inguinal area and there was no swelling in that area 
when the veteran coughed.  The physician indicated that there 
was no visible scar, fistulas, ostomies, abdominal mass, or 
anemia.  The physician's impression was inguinal hernia post 
repair in 1968 with the veteran having current pain at the 
sight of the surgery for at least the last few years.  

Although the veteran is currently wearing a belt for the pain 
in his left inguinal area, there is no medical evidence that 
the veteran has a postoperative recurrent readily reducible 
inguinal hernia. Therefore, a compensable rating for left 
inguinal hernia under Diagnostic Code 7338 is not warranted.

However, as stated above, the September 2007 VA examination 
revealed that the veteran has a superficial scar that is 
painful upon examination warranting a 10 percent rating under 
Diagnostic Code 7804.  Based on the foregoing, the Board 
finds that the veteran's left inguinal hernia with 
herniorrhaphy scar more closely approximates the criteria for 
an assignment of a 10 percent rating as of June 9, 2006.  
Thus, entitlement to an increased rating on a schedular basis 
is not warranted.  

The Board further notes that there is no evidence of record 
showing that the veteran's left inguinal hernia with 
herniorrhaphy scar warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b).  The veteran is 
employed as a painter and he complained during the September 
2007 VA examination of increased pain in his inguinal area 
when he bends and squats.  The medical evidence overall shows 
the veteran's service-connected left inguinal hernia has not 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating such a disability.  The schedular rating 
criteria for rating an inguinal hernia contemplate the 
veteran's reported symptomatology.  Since application of the 
regular schedular standards is not rendered impracticable in 
this case, referral of this matter to the Director of the 
Compensation and Pension Service for assignment of an 
extraschedular evaluation as outlined in 38 C.F.R. § 
3.321(b)(1) is not required. 

In conclusion, the Board notes that the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, the Board 
finds that the preponderance of the evidence is against the 
claim and an assignment of an increased disability rating for 
left inguinal hernia with herniorrhaphy scar is not 
warranted.  38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)

ORDER

1.  Entitlement to an increased rating in excess of 0 percent 
prior to September 19, 2007 for service-connected bilateral 
hearing loss is denied.

2.  Entitlement to an increased rating in excess of 10 
percent as of September 19, 2007 for service-connected 
bilateral hearing loss is denied.

3.  Entitlement to an increased rating in excess of 0 percent 
prior to June 9, 2006 for service-connected left inguinal 
hernia with herniorrhaphy scar is denied.

4.  Entitlement to an increased rating in excess of 10 
percent as of October 17, 2006 for service-connected left 
inguinal hernia with herniorrhaphy scar is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


